DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments

Applicant's arguments filed on 10/08/2021 have been fully considered but they are not persuasive for at least the following reasons:

Regarding claim 1:
Applicant arguments:  “Applicants respectfully submit that Sunaga does not disclose “source-electrode copper connector 36a of Sunaga is not equivalent to the source or the first copper particle layer of instant application” and a first metal layer covering the bottom surface of the first copper particle layer. The Examiner disagrees.  
In response: Sunaga discloses a source (Fig 6, source 36a, Para [0080]) comprising: a first copper particle layer (Fig 6, source electrode copper connector 36a, Para [0048]); and a first metal layer (Fig 6, solder 34e, Para [ 0048]) covering the bottom surface of the first copper particle layer ( source electrode copper connector 36a, Para [ 0048]). 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga et al ( US 2015/0270199 A1; hereafter Sunaga ) in view of  SUGAHARA et al ( US 2019/0057873 A1; hereafter SUGAHARA).

Regarding Claim 1, Sunaga discloses a power semiconductor comprises: 
a gate ( Fig 6, element 36b, Para[ 00075]); 
5a source (Fig 6, source 36a, Para [ 0080]) comprising: a first copper particle layer ( Fig 6, source electrode copper connector 36a, Para [ 0048]); and a first metal layer ( Fig 6, 
a silicon chip (silicon chip 35, Para [ 0127-0128]) bonded to the lower surface of the first metal layer ( Fig 6, solder 34e, Para [ 0048]); and  10a drain (34a) bonded to the lower surface of the silicon chip ( silicon chip 35); wherein, the thickness of the first copper particle layer ( at least slope portion thickness source 36a) is greater than the thickness of the first metal layer ( Fig 6, solder 34e, Para [ 0048]). 
But, Sunaga does not disclose explicitly copper particle layer as thickness in 5µm ~100µm.
In a similar field of endeavor, SUGAHARA discloses copper particle layer as thickness in 5µm ~100µm (Para [0131]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Since Sunaga and SUGAHARA are both from the similar field of endeavor, and discloses copper grain size, the purpose disclosed by SUGAHARA would have been recognized in the pertinent art of Sunaga. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to Sunaga in light of SUGAHARA teaching “copper particle layer as thickness in 5µm ~100µm (Para [0131])” for further advantage such as to provide desire thickness and improve device performance.

Regarding Claim 2, Sunaga and SUGAHARA discloses the power semiconductor of claim 1, SUGAHARA further discloses wherein the first copper particle layer is formed by stacking a plurality of large-grain copper as size in 152µm~50µm (Para [0131]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sunaga in light of SUGAHARA teaching “wherein the first copper particle layer is formed by stacking a plurality of large-grain copper as size in 152µm~50µm (Para [0131])” for further advantage such as to provide desire thickness and improve device performance. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 4,  Sunaga and SUGAHARA discloses the power semiconductor of claim 1, SUGAHARA further discloses wherein the gate comprises a 20fourth copper particle layer (element 34ba, Para [ 0074-0076]) and a fourth metal layer (element 34c), 
But, Sunaga does not disclose explicitly the thickness of the fourth copper particle layer is 5µm ~100µm.
In a similar field of endeavor, SUGAHARA discloses the thickness of the fourth copper particle layer is 5µm ~100µm (Para [0131]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Since Sunaga and SUGAHARA are both from the similar field of endeavor, and discloses copper grain size, the purpose disclosed by SUGAHARA would have been recognized in the pertinent art of Sunaga. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sunaga in light of SUGAHARA teaching “the thickness of the fourth copper particle layer is 5µm ~100µm (Para [0131]) ” for further advantage such as to provide desire thickness and improve device performance.

Regarding Claim 5, Sunaga discloses a power semiconductor comprises: 

a first copper particle layer ( Fig 6, source electrode copper connector 36a, Para [ 0048]); and  5a first metal layer ( Fig 6, solder 34e, Para [ 0048]) covering the bottom surface of the first copper particle layer  ( source electrode copper connector 36a, Para [ 0048]); a silicon chip (silicon chip 35, Para [ 0127-0128]) bonded to the lower surface of the first metal layer ( Fig 6, solder 34e, Para [ 0048]); and a collector  (34a)  bonded to the lower surface of the silicon chip  ( silicon chip 35); wherein, the thickness of the first copper particle layer ( at least slope portion thickness source 36a) is greater than 10the thickness of the first metal layer ( Fig 6, solder 34e, Para [ 0048]).  
But, Sunaga does not disclose explicitly copper particle layer as thickness in 5µm ~100µm.
In a similar field of endeavor, SUGAHARA discloses copper particle layer as thickness in 5µm ~100µm (Para [0131]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Since Sunaga and SUGAHARA are both from the similar field of endeavor, and discloses copper grain size, the purpose disclosed by SUGAHARA would have been recognized in the pertinent art of Sunaga. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sunaga in light of SUGAHARA teaching “copper particle layer as thickness in 5µm ~100µm (Para [0131])” for further advantage such as to provide desire thickness and improve device performance.

Regarding Claim 6, Sunaga and SUGAHARA discloses the power semiconductor of claim 5, SUGAHARA further discloses wherein the first copper particle layer is formed by stacking a plurality of large-grain copper as size in 2µm-50µm (Para [0131]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sunaga in light of SUGAHARA teaching “wherein the first copper particle layer is formed by stacking a plurality of large-grain copper as size in 152µm~50µm (Para [0131])” for further advantage such as to provide desire thickness and improve device performance. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 8, Sunaga and SUGAHARA discloses the power semiconductor of claim 5, SUGAHARA further discloses wherein the gate comprises a fourth copper particle layer (element 34ba, Para [0074-0076]) and a fourth metal layer (element 34c), and the fourth copper particle layer (element 34ba, Para [0074-0076]) covers the top surface of the fourth metal layer (element 34c).





 

But, Sunaga does not disclose explicitly the thickness of the fourth copper particle layer is 5µm ~100µm.
In a similar field of endeavor, SUGAHARA discloses the thickness of the fourth copper particle layer is 5µm ~100µm (Para [0131]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).


Since Sunaga and SUGAHARA are both from the similar field of endeavor, and discloses copper grain size, the purpose disclosed by SUGAHARA would have been recognized in the pertinent art of Sunaga. Therefore it would have been obvious to one in the art before the effective filing date of the invention to combine Sunaga in light of SUGAHARA teaching “the thickness of the fourth copper particle layer is 5µm ~100µm (Para [0131]) ” for further advantage such as to provide desire thickness and improve device performance.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga et al ( US 2015/0270199 A1; hereafter Sunaga ) in view of  SUGAHARA et al ( US 2019/0057873 A1; hereafter SUGAHARA) as applied claim above and further in view of Mengel et al ( US 2012/0313230 A1; hereafter Mengel).

Regarding Claim 3, Sunaga and SUGAHARA discloses the power semiconductor of claim 1, But, Sunaga and SUGAHARA does not disclose explicitly wherein the first metal layer is made of aluminum, and the thickness of the first metal layer is 0.25µm ~6µm or 0.25µm ~1µm.  
In a similar field of endeavor, Mengel discloses wherein the first metal layer is made of aluminum, and the thickness of the first metal layer is 0.25µm ~6µm or 0.25µm ~1µm (Para [0036]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
in the art before the effective filing date of the invention to combine Sunaga and SUGAHARA in light of SUGAHARA teaching “wherein the first metal layer is made of aluminum, and the thickness of the first metal layer is 0.25µm ~6µm or 0.25µm ~1µm (Para [0036])” for further advantage such as to provide desire thickness and improve device performance.

Regarding Claim 7, Sunaga and SUGAHARA discloses the power semiconductor of claim 5, But, Sunaga and SUGAHARA does not disclose explicitly wherein the first metal layer is 15made of aluminum, and the thickness of the first metal layer is 0.25µm ~6µm or 0.25 µm ~1µm.  

In a similar field of endeavor, Mengel discloses wherein the first metal layer is made of aluminum, and the thickness of the first metal layer is 0.25µm ~6µm or 0.25µm ~1µm (Para [0036]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Sunaga and SUGAHARA in light of SUGAHARA teaching “wherein the first metal layer is made of aluminum, and the .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898